Title: To John Adams from Louisa Catherine Johnson Adams, 14 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John





14-22 March 1820



14 March—The day was tremendous I therefore did not attempt to go out but dressed to Receive any company altho’ I did not expect any one would venture out on such an evening at eight oclock however as the company began to come and we had to my great astonishment five & twenty persons among whom were Mr: Dowse a Member of Congress related to Mr: Quincy and Mr: Warren—two ladies from New York and Mrs: Tucker of Virginia with her husband—I sang the greater part of the evening as I really did not know how to entertain so small a party—They all went home early—The News from Europe seemed to engross the Gentlemen very much particularly the Spanish News which are highly important there is nothing from our Minister who is to be still at Madrid his family are very much alarmed and his poor wife sinking under the mortification which his conduct in Spain has occasioned—. It is said Congress have requested his recall—The Spanish Chargé was here much alarmed for his King and Country—As to the King I do not think they could change for the worse—
15 Took Tea at Mrs: Smiths and returned home at ten oclock Received several morning visits—Congress it is said will not adjourn until May—Mr: Dowse called on me and sat chatting a short time—We talked mostly of Europe—Mr: A— desires me to ask you if you have a silver Seal belonging to his Mother which had the Arms of his Mother engraved on it—He is anxious to have it Copied—if you can send it to him.
16 Had a large company to dine consisting of Mr: Burrill & Mr: Ruggles Senators Mr: Rodgers Mr: Southward Mr: Brown Mr: Crawford Mr: Upham Mr: Eddy Mr: Russ Mr: Walker Mr: Kinsley Dr: Jones Mr: Adams Members of the House with Mr Warren Mr: Todd Mr: Labouchere Capt McDonough Capt Wolcot Chauncey of the Navy & Mr: Frye—I had much talk with Mr: Burrill and Mr: Ruggles who sat on each side of me and after dinner with Mr: Adams who told me he was originally from Braintree but now resided at Uxbridge—That he was a descendant from the same family but we were very distantly connected—I also conversed with Mr: Walker a very backwoodsman from North Carolina the greatest oddity I ever saw—I was engaged to a party but my Coachman was very sick and we Remained at home—
17 The day being lovely and my Coachman still sick I walked over to Mrs. Calhouns to offer to assist in Nursing her Child—The old Lady came down to me and told me she thought the child was going fast but if she should linger she would let me know and gladly accept my offer—It is the first time I have seen the old Lady she is a very fine old Woman and I was much pleased with the cordiality of here manners—Sat some time with Mrs: Smith and heard the news of the day—
18 Went fishing with Charles we caught twelve cat fish between us—in the evening went to Mrs: Calhouns with an intention to sit up but they had so many friends they would not accept my services therefore returned home—Mrs: C— in very good spirits
19 Went to Church and heard a very good Sermon from St Mark 9 chapter 28 verse it was a very good sermon—Made a visit to Mrs: Colevin and saw her husband for the first time he asked me some strange questions concerning Mr: A— and appeared to be a little elevated—
20 Our City was put literally into a state of consternation at the news of the assassination of the Duke de Berry In such an event there is nothing very remarkable but it was attended with circumstances so interesting it could not fail to shock every feeling mind—It is one of those events which will probably have great perhaps fatal consequences to the Country as it will be made a handle for Political purposes which may occasion a total and complete bouleversement throughout the Nation & give an opportunity to the Ultra’s of gratifying their long unquenched thirst for vengeance—The state of Europe is appalling and the volcano which now rumbles so loudly when it bursts must produce a tremendous & overwhelming shock
21 Went out to see Mr: de Neuville whom I found in great affliction in consequence of the news. Paid several visits & invited some young Ladies to meet Mrs: Gouverneur in the evening as I intended they should dance—We had a small and gay party and they staid with us until 11 oclock
22 Remained at home in consequence of a headache when Mr: Smith and Mr: Forbes came in with the shocking news of Com Decaturs being mortally wounded in a Duel with Com Baron—My blood Ran cold as I heard it and Mr: A— immediately went off to see him and offer every assistance in his power I followed and when I got there was informed that there were faint hopes of his life—The whole Town was in a state of agitation & a great part of the day his door was crowded with people waiting the sad event—He expired at eight oclock last evening to the grief of the whole Nation who will long mourn the loss of a favourite Hero whose amiable qualities as a private Citizen intitled him to the esteem of all whose esteem & friendship were worth possessing—His style of living has excited some envy in narrow minded people for such there are & such there ever will be Incapable of such exertions as will promote their own interests & envious of all who rise to eminence they gratify their spleen by the basest calumnies—Com Baron is slightly wounded—He is a miserable man whose services it seems have been rejected by the Government as he supposes at the instigation of poor Decatur who did not deny the charge—What this has gained by destroying a fellow creature with a view to patch a broken reputation I cannot understand but this I am sure of were I in his situation where my pillow had been strewn with one thorn—I should not find a million to aggravate my former sorrows—The shock to his poor wife was dreadful beyond measure. She breakfasted with him in good health and spirits and eight oclock and at ten he was brought back mortally wounded only to languish a few short space & then to sink I trust to everlasting rest—Oh what an agonizing scene—What irreparable mischief in a few short hours—The very thought makes me shudder and we dare not look in to futurity—The President was deeply interested & went to see him several times—He was wounded in the side and the Ball went through his body and was extracted just above the Hip—It was remarked that the wound did not bleed it was hoped that extracting the Ball might produce good consequences—He was speechless many hours after the operation—







